IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41318
                        Conference Calendar



CHARLES R. ZENON,

                                           Petitioner-Appellant,

versus

ERNEST V. CHANDLER, Warden,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-404
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Charles R. Zenon, federal inmate # 08072-035, appeals the

denial of his 28 U.S.C. § 2241 petition.    He argues that he was

convicted of a nonexistent offense when he was sentenced twice

for the use of a firearm during a single drug trafficking crime.

He argues that his only remedy is to bring a 28 U.S.C. § 2241

petition under the savings clause of 28 U.S.C. § 2255.

     Zenon has not shown that the district court erred in

dismissing his petition as he has not shown that his claim

establishes that he may have been convicted of a nonexistent

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-41318
                                  -2-

offense.   See Reyes-Requena v. United States, 243 F.3d 893, 904

(5th Cir. 2001); United States v. Privette, 947 F.2d 1259, 1262-

63 (5th Cir. 1991).    Therefore, he has not shown that his claim

falls within the savings clause of 28 U.S.C. § 2255.    Further, a

prior unsuccessful 28 U.S.C. § 2255 motion or the inability to

meet the requirements for filing a second or successive 28 U.S.C.

§ 2255 motion does not make 28 U.S.C. § 2255 inadequate or

ineffective.     See Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir.

2000).

     AFFIRMED.